DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the shell retention portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the outward projection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the shell retention portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the seal retention portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the inward projection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the seal retention portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-12, 14, 17, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claessens et al. (U.S. 2017/0052338).
As for Claim 1, Claessens discloses a telecommunication enclosure comprising:
a housing (103) including a first shell (101) and a second shell (102) that mate together to enclose an interior (104) of the housing, the housing defining a seal containment channel (117) that extends along a perimeter of the housing (see Fig. 1), the seal containment channel being defined by at least a first groove (grove of 117) defined by the first shell;
a cable seal (107) that mounts between the first and second shells;
a perimeter seal (116) that mounts within the seal containment channel for sealing between the first and second shells (see Fig. 32);
fastening elements (105) for securing the first and second shells together; and

4. (Currently Amended) The telecommunications enclosure of claim 1, wherein the seal retention clip includes at least one shell retention portion (outside portion of 119) for biting into a portion of the first shell which defines the first groove.
5. (Currently Amended) The telecommunications enclosure of claim 1, wherein the shell retention portion (125) includes an outward projection (124) from a main body of the seal retention clip.
6. (Currently Amended) The telecommunications enclosure of claim 1, wherein the outward projection (125) includes a tab (124) or a pointed tooth.
7. (Currently Amended) The telecommunications enclosure of claim 1, wherein the seal retention clip includes a plurality of the shell retention portions (119, see Fig. 32).
8. (Currently Amended) The telecommunications enclosure of claim 1, wherein the seal retention clip includes at least one seal retention portion for biting into the perimeter seal (see Fig. 32).
9. (Currently Amended) The telecommunications enclosure of claim 1, wherein the seal retention portion (125) includes an inward projection (124) from a main body of the seal retention clip.
10. (Currently Amended) The telecommunications enclosure of claim 1, wherein the inward projection (125) includes a tab (124) or a pointed tooth.
11. (Currently Amended) The telecommunications enclosure of claim 1, wherein the seal retention clip includes a plurality of the seal retention portions (119, see Fig. 32).
12. (Currently Amended) The telecommunications enclosure of claim 1, wherein the seal containment channel also is defined by a second groove (124a) defined by the second shell, the first and second grooves opposing each other when the first and second shells are mated together (see fig. 12c).

17. (Currently Amended) The telecommunications enclosure of claim 1, wherein the seal retention clip includes a clasping arrangement that holds the seal retention clip to the perimeter seal (see Fig. 32).
25. (Currently Amended) The telecommunications enclosure of claim 1, wherein the seal retention clip has a profile that matches an outer profile of the perimeter seal (see Fig. 32).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Claessens et al. (U.S. 2017/0052338).
Claessens discloses a seal retention clip being made of a material, but does not explicitly recite
wherein the seal retention clip has a composition that includes metal or a resilient construction with elastic memory.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a seal retention clip having a composition disclosed in claims 2-3, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Allowable Subject Matter
Claims 13, 15-16, 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677